Citation Nr: 1403704	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  09-27 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.

2.  Entitlement to service connection for a chronic headache disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel
INTRODUCTION

The Veteran had active service from June 1972 to April 1974.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In April 2011, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  In May 2011, the Board determined that new and material evidence had been received and reopened the claim for service connection for a psychiatric disorder.  At that time, the Board also remanded both claims for service connection for additional development.  

FINDINGS OF FACT

1.  The Veteran was diagnosed with a personality disorder during service, and is currently diagnosed with a personality disorder, which is not a disability for VA compensation benefits.

2.  The Veteran experienced no superimposed injury on his personality disorder during service. 

3.  A chronic headache disability was not shown during service or until many years thereafter.  The only medical opinion evidence to address any relationship to service weighs against the claim.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric disorder are not met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).
2.  The criteria for service connection for a chronic headache disability are not met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in July 2008 and July 2011.  The Board notes that, in the July 2011 letter, the Veteran was specifically requested to identify and provide VA with authorization to obtain all outstanding records from the Central Ohio Psychiatric Hospital and a civilian hospital that he identified during the hearing.  The Veteran did not respond with the requested information.  In this regard, the Board observes that VA's duty to assist is not a one-way street; the Veteran also has an obligation to assist in the adjudication of his claim.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  The timing defect of the July 2011 letter was cured by the agency of original jurisdiction's subsequent readjudication of the appeal and issuance of a supplemental statement of the case in June 2012.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent June 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained competent and thorough examinations with respect to the claims on appeal.  Pursuant to the Board's remand instructions, in November 2011, the Veteran's entire Military Personnel file was obtained and associated with the claims file.  See D'Aries v. Peake, 22 Vet. App. 97, 105(2008); Dyment v. West, 13 Vet. App. 141, 146-47(1999) (remand not required under Stegall v. West, 11 Vet. App. 268(1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309   (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2013). 

Service connection may be presumed for certain chronic diseases, to include psychoses, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. 3.307, 3.309(a) (2013).   However, as a psychosis is not shown within a year after discharge from active service, the presumptions are not for application in this case.

For such chronic diseases as specifically listed at 38 C.F.R. 3.309(a), including psychosis, service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)). 

The continuity of symptomatology avenue of service connection, creating a presumption of service connection for chronic diseases manifesting during service and then again at a later date, is available only for chronic diseases enumerated in 38 C.F.R. § 3.309(a), the only regulation listing named chronic diseases. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Headaches, including migraine, are not listed as a chronic disease in 38 C.F.R. § 3.309(a).  Hence, chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply to the Veteran's claim for service connection for a chronic headache disability.  

In addition, there is no evidence that the Veteran has ever been diagnosed with a psychosis listed as a chronic disease at § 3.303(a).  In this regard, 38 C.F.R. § 3.384(a) - (i)  states that a psychosis means any of the following disorders listed in the Diagnostic and Statistical Manual of Mental Disorders - (a) brief psychotic disorder; (b) delusional disorder; (c) psychotic disorder due to general medical condition; (d) psychotic disorder NOS; (e) schizoaffective disorder; (f) schizophrenia; (g) schizophreniform disorder; (h) shared psychotic disorder; and (i) substance-induced psychotic disorder.  However, personality disorders and depressive disorders are not listed at 38 C.F.R. § 3.384 as being a psychotic disorder.  

Service connection may be still be established pursuant to 38 C.F.R. § 3.303(d) for a disability diagnosed after service when competent and credible evidence links the disability to service.

A.  Psychiatric disorder

The Veteran contends that he developed and was treated for his psychiatric disorder during his period of active service, and that he has experienced ongoing psychiatric problems since his separation from service.
Service treatment records include the Veteran's April 1972 enlistment examination showing that the clinical evaluation of his psychiatric condition was shown to be normal, and he denied a history of depression, excessive worry, or nervous trouble of any kind in his report of medical history.  In addition, the Veteran had a physical profile of S1 at the time of this examination.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of '1' (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)). 

A consultation report issued by the division psychiatrist in Okinawa, and dated in December 1973, provides a summary of the Veteran's military history to date, and notes that he had several disciplinary issues following his first year of enlistment. The report further indicates that soon after receiving orders to Okinawa the Veteran requested a Hardship Discharge due to personal and family difficulties.  As a result of his family difficulties, the Veteran became depressed, attempted to commit suicide, and was taken to the hospital where he was admitted and discharged the following day.  Upon returning to his base camp, he underwent a psychiatric evaluation by the dispensary psychiatrist wherein he was diagnosed with reactive depression.  The psychiatrist indicated that the Veteran would benefit from administrative separation from the military.  However, because his psychiatric condition centered around his family problems rather than his military duties with the USMC, he recommended that the Veteran continue receiving psychiatric care and treatment in Okinawa, and if his condition progressed, he should be separated administratively. 

After arriving in Okinawa, the Veteran underwent a psychiatric evaluation at the military clinic, wherein the division psychiatrist determined that there was insufficient evidence to warrant a psychiatric diagnosis, but the Veteran did exhibit features of an inadequate personality.  A January 1974 psychiatric addendum confirmed the diagnosis of inadequate personality disorder.  The Veteran later presented at sick call in January 1974 reporting to feel depressed after the death of his cousin.  The treatment provider diagnosed him with reactive depression and recommended that he talk to a chaplain.  
In the Veteran's military personnel file is a statement of Captain N. L. Kopchinsky in which he notes that he spoke with the Veteran on several occasions regarding his preoccupation with suicide.  It was noted that the Veteran felt he cannot cope with the world and believes his death would be a way out of his problems.  It was noted that earlier in the month, he took a small quantity of pills (Darvon) in an apparent attempt to take his life.  Captain Kopchinsky noted speaking with the Veteran immediately after and acknowledging that the Veteran stated he just wanted to die.  He also claimed to have taken some aspirin at the same time.  He later denied taking the aspirin and claimed that he had not planned to commit suicide, but rather only wanted to get rid of a headache.  Captain Kopchinsky stated that the Veteran was immature, cannot follow direction, and becomes upset, to the point of tears, when he is ordered to carry out his duties.  

Sick call treatment records dated in February 1974 also reflect that he sought treatment after expressing feelings of depression and reporting to experience difficulty sleeping.  He was diagnosed with depression and anxiety. The remainder of the Veteran's service treatment records is clear for any complaints of or treatment for a psychiatric condition, although notations dated in March 1974 indicate that the Veteran was scheduled to undergo a psychiatric evaluation in April. However, there are no clinical records reflecting that he underwent a psychiatric evaluation in April, and his April 1974 exit examination reflects that the clinical evaluation of his psychiatric condition was shown to be normal.

Service personnel records reflect that in March 1974 recommendations were made that the Veteran be discharged for unsuitability by reason of character and behavior disorders.  Such recommendation was approved in April 1974.  

Post-service treatment records include a letter dated in July 1976 addressed to the Bureau of Support in Ohio, reflecting that the Veteran received psychiatric care and treatment at the Central Ohio Psychiatric Hospital beginning in May 1976. 

A January 1988 VA medical center report of contact reflects that the Veteran called in threatening suicide.  He had done $300 worth of cocaine the day before and was now very depressed and wanted to kill himself.   When contacted by the police, the Veteran denied that he was intending to commit suicide and contacted the VA to obtain transportation.   In August 1988, the Veteran was seen requesting help with drug addiction.  

A January 1989 VA hospital record reflects that the Veteran was admitted with complaints of problems with alcohol abuse and depression.  On admission, the Veteran was found to have no evidence of psychosis.  The diagnosis was substance abuse disorder, ETOH and cocaine, etc.  A January 1989 VA social work assessment record reflects that the Veteran was voluntarily admitted to the VA Medical Center, Chillicothe, for the first time.  On discharge in February 1989, his diagnosis was alcohol dependency, continuous, substance abuse, and alcohol rehabilitation.  

A March 1989 Discharge Summary report reflects that the Veteran was hospitalized at the VAMC in Chillicothe, Ohio from February 1989 to March 1989.  According to the report, the Veteran was admitted to the VAMC with complaints of depression and thoughts of hurting himself. The physician noted that the Veteran did not display any neuro-vegetative signs of depression, and was therefore not placed on anti-depressive medication. The physician also noted that there was some confusion with respect to certain lab results received by the Veteran which contributed to his anxiety and emotional instability. Based on his evaluation of the Veteran, the physician diagnosed the Veteran with adjustment disorder with depressed mood and borderline personality disorder.

A December 1993 VA biopsychosocial diagnostic summary reflects that the Veteran had previously been treated at the VA SATP program in 1989.  He was sober for two and one-half years.  He had gradually increased his consumption of alcohol, drinking a fifth per day.   He has also been using crack cocaine everyday for the last five months.  He has had recent stressors of a job loss and is now afraid of losing his girlfriend.  He reports feelings of depression secondary to situational problems. The Veteran relayed stories and bad memories related to his childhood.   

A January 1995 VA hospital admission record reflects that the Veteran underwent alcohol and cocaine detoxification.  He gave a long history of alcohol abuse and dependence, starting at age 17.  The Veteran was using Cocaine on a daily basis.  The diagnosis was mixed substance abuse, continuous; alcohol and cocaine.  

A February 1995 VA medical record reflects that the Veteran was assessed with headaches and depression.  

A May 1999 VA medical initial assessment record reflects that the Veteran reported that he had no history of mental health issues.  Although he reported hypertension, he noted that he had no other past medical problems.  

July 1999 VA medical records noted that the Veteran was admitted with symptoms that included headaches.  It was noted that the Veteran provided a history of migraine headaches.  Admitting diagnosis was viral meningitis.  

VA treatment records dated between October 2000 and December 2008 reflect diagnoses of recurrent major depression with some signs of psychosis, depressive disorder and adjustment disorder. 

During his April 2011 videoconference hearing, the Veteran testified that his psychiatric condition originated in service and that he did not have any psychiatric problems prior to his enlistment.  He stated that he was seen several times for emotional and mental difficulties while serving in the military, and that he was evaluated and treated for psychiatric problems as early as 1975 at the VAMC in Chillicothe, Ohio.  According to the Veteran, he has continued to experience and receive treatment for on-going psychiatric problems since his separation from service, and the emotional and mental difficulties he endured during service were early manifestations of his current psychiatric problems.

A July 2011 VA mental disorders examination report reflects that the Veteran was diagnosed with borderline personality disorder (Axis II) and polysubstance dependence in sustained full remission (Axis I).  The examiner concluded that all of the Veteran's symptoms are attributable to borderline personality disorder as substance dependence is in remission.  The VA examiner noted that the claims file as well as the Board's remand was reviewed.  The VA examiner discussed in detail pertinent findings in service records and post-service medical records.   The Veteran reported that when he first came home from Okinawa he tried to kill himself and was hospitalized at "North Community Counseling Center" which was "Hilltop Hospital" in Columbus, Ohio.  The Veteran reported that his depression began after an incident in service where a fellow Marine beat a man very badly.  He felt guilty for not having done something or told someone.   The VA examiner found that the Veteran was diagnosed with a personality disorder in service.  He was also diagnosed with several depressive and anxious disorders at different points in military service.  Review of the records indicates that these depressive and anxious disorders were in reaction/response/adjustment to family distress.  The VA examiner concluded that the Veteran met the full DSM-IV criteria for borderline personality disorder.  It was his medical opinion that the Veteran's current borderline personality disorder was less likely as not caused by or a result of his military service as personality disorders are enduring patterns of inner experience and behavior that are inflexible, pervasive across situations, and can be traced back at least to adolescence or early adulthood.  

It was the VA examiner's medical opinion that the Veteran's borderline personality disorder less likely as not had its onset in military service as his personality disorder can be traced back to adolescence.  It was his medical opinion that any reactional depression or anxiety to family distress in service has resolved as the stressor has terminated.  There is inadequate evidence of chronicity of symptoms, and his current symptoms are best described as an exacerbation of his personality disorder symptoms (particularly affective instability, inappropriate anger, and stress-related paranoid ideation).  The Veteran's polysubstance dependence is in full remission.  It is less likely as not related to military service as his service medical records only note one occasion of Darvon abuse and the Veteran reports his drug use began after military discharge.  

In this case, STRs and medical evidence following service indicate that the Veteran did not have a chronic psychiatric disorder during service, or soon after service, but did have a personality disorder.  This does not mean that he had a chronic in-service disability, however.  A personality disorder is not a disability for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2013) (congenital or developmental defects, refractive error of the eye, personality disorders, and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation); see also VAOPGCPREC 82-90. 

The Board recognizes that VA's General Counsel, after studying 38 C.F.R. 
§ 3.303(c), issued the interpretation, binding on the Board, that service connection may be granted for diseases of congenital, developmental, or familial origin if the evidence as a whole shows that manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  The VA General Counsel  also has interpreted that a congenital defect can be subject to superimposed disease or injury, and, if superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability. VAOPGCPREC 82-90.  In this case, the Board finds no evidence of aggravation of the personality disorder, or of a superimposed disorder, during service.  In fact, the July 2011 VA examiner opined that any reactional depression or anxiety to family distress in service has resolved as the stressor has terminated.  He further explained that there was inadequate evidence of chonicity of symptoms and that the Veteran's current symptoms are best described as an exacerbation of his personality disorder symptoms (particularly affective instability, inappropriate anger, and stress-related paranoid ideation).  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).   VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  The Veteran has not submitted any competent medical opinion evidence to the contrary.  

In light of the foregoing, service connection is not warranted in this case in the absence of an acquired psychiatric disorder superimposed upon a personality disorder.  Importantly, the Veteran has submitted no evidence to refute this finding.  

With respect to the Veteran's alcohol dependence, the Board notes that service connection cannot be established for a disability which results from willful misconduct or the primary abuse of alcohol or drugs.  38 U.S.C.A. §§ 105(a), 1110; 38 C.F.R. § 3.301 . VA's General Counsel  has confirmed that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  See VAOPGCPREC 7-99; 64 Fed. Reg. 52375  (1999). 

Thus, to the extent any current psychiatric disorder was caused or aggravated by alcohol abuse, service connection is not warranted as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

Moreover, as discussed previously, the probative evidence of record, to include specifically the VA opinion, does not support a grant of service connection for a psychiatric disorder.  In this regard, the Board acknowledges that the Veteran himself has opined that he suffers from a psychiatric disorder which is attributable to his military service.  The Board has considered those lay assertions. While a lay person, the Veteran is certainly competent to offer evidence about his current and past psychiatric symptoms, which fall within the realm of his personal experience. See Layno v. Brown, 6 Vet. App. 465, 471 (1994).  Significantly, however, the Veteran has not demonstrated that he has the requisite clinical expertise to opine as to medical diagnosis and etiology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Grover v. West, 12 Vet. App. 109 (1999); Woehlaert v. Nicholson, 21 Vet. App. 456   (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

In this regard, the Board notes that sometimes laypersons are competent to identify a condition, i. e., when simple, such as a broken leg, and sometimes not, e.g., a form of cancer.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A psychiatric disorder is not necessarily accompanied by observable symptoms, and for that reasons alone is more akin to cancer than a broken leg.  See Tyrues v. Shinseki, No. 04-584, slip op. at 2 (U.S. Vet. App. Aug. 23, 2012) (nonprecedential memorandum decision).  Thus, the Veteran's statements, standing alone, are insufficient to address a medically complex question as is presented in this case.  Accordingly, even after careful consideration of those lay statements, the Board finds service connection is not warranted. 
In rendering this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the claim for service connection for a psychiatric disorder. As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

B.  Headache disability

The Veteran contends that his headaches arose in service.  During his videoconference hearing, the Veteran testified that he began experiencing headaches during service, his headaches grew progressively worse as time passed, and he has continued to suffer from and receive treatment for his headaches since his separation from the military.  He maintains that he began seeking treatment for his headaches in 1975 at the VAMC in Chillicothe, Ohio.  See April 2011 Hearing Transcript, pp. 4-5. 

Service treatment records include the Veteran's April 1972 enlistment examination report which is clear for any complaints of, or treatment for, head injuries or headaches, and he did indicate that he had or previously had frequent or severe headaches in his report of medical history.  A December 1973 sick call note reflects that the Veteran complained of headaches during a psychiatric treatment visit. However, the remainder of the Veteran's service treatment records is clear for any complaints, treatment or diagnosis of headaches, and his April 1974 separation examination is negative for any complaints of or treatment for headaches. 

In the military personnel file is a statement of Captain N. L. Kopchinsky in which he notes that on numerous occasions the Veteran complained of severe headaches and began crying.  In most of these instances, he had just been assigned a duty he didn't feel like performing, and, when told to do so, he developed a headache.  Captain Kopchinsky stated that he did not believe the Veteran was faking the pain he experienced but did feel that the Veteran brings on the pain himself.  

A February 1995 VA medical record reflects that the Veteran was assessed with headaches.  A May 1999 VA medical initial assessment record reflects that the Veteran reported hypertension, however, he noted that he had no other past medical problems.  July 1999 VA medical records noted that the Veteran was admitted with symptoms that included headaches.  It was noted that the Veteran provided a history of migraine headaches.  The admitting diagnosis was viral meningitis.  

A January 2005 VA treatment report reflects a positive history for headaches, and a May 2006 VA consultation report reflects the Veteran's complaints of twice daily headaches for the past two months.  The Veteran described the pain as a sharp, pounding sensation specifically located at the right temple. Based on her evaluation of the Veteran, the physician diagnosed the Veteran with a tension headaches and recommended he undergo a head CT scan to ensure he does not have a tumor. An August 2007 physician note also reflects that the Veteran experiences headaches which last between ten to fifteen minutes, are sharp, bifrontal and appear without any warning.

A July 2011 VA neurology record reflects that the Veteran was referred by his primary care physician for headaches.  The Veteran stated that his headaches started when he was 18 years old and stationed in Okinawa in 1973.  It was noted that the Veteran had an MRI in 2007 for headaches, which was negative.  The impression was a primary medical history of chronic daily headaches with paroxysmal hemicranias in the differential.  The Veteran was instructed to keep a headache diary.  In an addendum, the consulting VA physician noted that the Veteran gave a history of headaches since 1973 (no associated trauma).  The impression was likely paroxysmal hemicrania versus chronic migraine.  

An August 2011 VA neurological examination report reflects that the claims file and the Board's remand was reviewed.  The Veteran reported that he began first having headaches while in Okinawa, and, when closely questioned, it is very clear that this is when his headaches began.   The VA examiner opined that his diagnostic impression was that the Veteran has tension type headaches that have become chronic daily headaches.  The examiner noted a single complaint of headache in service during a psychiatric encounter, but it was not clear if his headache was from the stress of his depression or from a headache syndrome since no actual history of the headache itself was taken.  The VA examiner furthered that certainly a single headache is not the equivalent to a diagnosis of any type of headache syndrome, and even being in tears itself can stop up the sinuses and cause headaches in a person who is otherwise inclined toward the condition of headaches.  So, no conclusion can be drawn from the single notation, other than the Veteran had an isolated headache for unknown reasons.  He furthered that the evidence of record is silent for anything pertaining to headaches until October 1995 (a gap of more than 20 years with no chronicity of care) when the Veteran was admitted to the hospital for other reasons and complained of headaches upon admission and was diagnosed with migraine headaches.  He concluded that there is no objective evidence to indicate that the Veteran's headaches began during military service, and indeed, most headaches actually being during childhood or the teenage years.  There is nothing in the evidence of record that substantiates the Veteran's claims that his headaches began during service other than a single notation.  It was his medical opinion that it is less likely than not (less than 50/50 probability) that the Veteran's condition of tension type headaches that have become chronic daily headaches was caused by or the result of or permanently aggravated beyond the normal progression of the disease or by service.
 
In a June 2012 written statement, the Veteran asserted that he had T.A.D. to Special Service for boxing and that he felt that this was the cause of his headaches.  However, records contained within the Veteran's personnel file are contrary to his contentions.  In fact, in a March 1974 statement, Captain M.C. Bunton specifically noted that the Veteran expressed a desire to be a member of the 3d Marine Division Boxing Team and that he discussed this matter with him during the week of February 18-23, 1974.  Captain Bunton wrote that the Veteran was informed that he would not be allowed to participate in view of the fact that he was being processed for an administrative discharge.   

In this case, the first evidence of headaches post-service was in 1995, more than 20 years after discharge from service.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).   In none of the medical records associated with the claims file, prior to the Veteran's submission of his claim for VA benefits did the Veteran ever mention that he had headaches during or since service, or that his headaches were in any way related to his military service.  In fact, 2006 VA medical records note that the Veteran reported that he had had headaches for the past 2 months, with no indication that his headaches were related to service.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).  See also Rucker v. Brown, 10 Vet. App. 67, 73   (1997) (finding that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care). 

Moreover, the Board notes that the only medical opinion of record that addresses the etiology of the Veteran's headaches as well as any medical relationship to the Veteran's military service weigh against the claim.  In this regard, while the Veteran was seen in service for complaints of headaches, the August 2011 VA examiner concluded that those complaints did not amount to the equivalent of an actual headache syndrome.  Furthermore, the August 2011 VA examiner opined that it is less likely than not that the Veteran's condition of tension type headaches that have become chronic daily headaches was caused by or the result of or permanently aggravated beyond the normal progression of the disease or by service.  In this case, the Board finds that opinion is supported by a rationale that was apparently provided after the VA physician considered all procurable and assembled data and has provided clear and legitimate explanations.  See Prejean v. West, 13 Vet. App. 444, 448-49   (2000); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).   Significantly, neither the Veteran nor his representative has presented or identified any contrary medical opinion that supports the claim for service connection.  The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991). 

Currently, the only evidence of record supporting the Veteran's claim is his own lay opinion.  Even if such contentions could be read as claiming continuity of symptomatology since service, such history is substantially rebutted by the complete absence of complaints, findings, or treatment for headaches for more than 20 years after service and the very probative August 2011 VA examination opinion. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006).  Moreover, in the present case, the Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render either a diagnosis or a competent opinion as to medical causation of headaches, as opposed to observing symptoms. Accordingly, his lay opinion does not constitute competent medical evidence for those purposes and lacks probative value as to the matter of medical diagnoses and causation.  See also Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report that on which he or she has personal knowledge).   

Under these circumstances, the Board finds that the claim for service connection for a chronic headache disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990). 


ORDER

Entitlement to service connection for a psychiatric disability is denied.

Entitlement to service connection for a chronic headache disability is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


